DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al (WO 2016/053248).  
Regarding claim 8, Prasad teaches a coalescing agent for 3D printing (title).  The coalescing agent is considered to relate to the instantly claimed fusing agent, and Prasad teaches said agent as comprising at least a carbon black pigment, a co-solvent, and a balance of water (abstract).  The co-solvent is taught to be present from about 15 wt% to about 30 wt% of the total amount of the coalescing agent (abstract), and may include 2-pyrrolidionone, a.k.a. 2-pyrrolidone, and triethylene glycol in combination (par. 13).  Regarding the thermoplastic polymer powder of instant claims 8 and 10, Prasad teaches examples of suitable build materials to include prima facie obviousness.  
Regarding claim 11, Prasad teaches that in general, the average size of the powder particles ranges from about 10µm to about 100µm (par. 27).  
Regarding claim 12, Prasad teaches that the carbon black pigment is present in an amount ranging from about 3 wt% to about 6 wt%  of the coalescing agent (abstract).  
Regarding claim 13, Prasad teaches that the co-solvent is present in an amount ranging from about 15 wt% to about 30 wt% of the coalescing agent (abstract).  While the relative amounts of a combination of materials are not particularly limited, by way of example, a 50/50 split of two co-solvents would result in each co-solvent being present up to 15 wt%.  The overlapping ranges constitute prima facie obviousness.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al (WO 2016/053248) as applied to claim 8 above, and further in view of Prasad et al (WO 2015/167520; hereinafter referred to as Prasad ‘520).  
Prasad teaches a material set according to instant claim 8, as shown above.  
Prasad does not expressly teach the use of a detailing agent comprising water and a second energy absorber including a black dye.  
Prasad ‘520, in a similar invention directed toward 3D printing processes (title), teaches that in addition to the use of the coalescing agent 28, a modifying agent 29 may be applied to act as a coolant, which effectively removes energy and keeps the 16 at a temperature that prevents curing or retards the sintering, melting, fusing, and/or curing of the sinterable material 16 (par. 33 and Fig. 2D).   
Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the filling of the claimed invention to utilize a modifying agent in the system and processes of Prasad in order to absorb energy and prevent unwanted curing of the polymer powder build material, as taught by Prasad ‘520.  Prasad ‘520 teaches that the modifying agent includes water (par. 69).  The particular color of the modifying agent is not limited, but selection of any color, including use of the claimed black dye, is considered to be an obvious matter of design choice.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Colin W. Slifka/           Primary Examiner, Art Unit 1732